DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II (claims 9-12, 14, and 16-18) in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that the restriction between inventions I and II fail to alleviate an undue burden in examination. Applicant agrees that the inventions are materially different and not obvious variants (Remarks Pg. 6). This is not found persuasive. 
Claims 1, 19 and 20 are directed towards a generic pressure vessel and claim 9 is directed towards a materially different and non-obvious variant of a nuclear reactor pressure vessel. Accordingly, the search for claim 9 is different in scope than the search for claims 1,19 and 20. There would be a serious search and examination burden because: the inventions have acquired a separate status in the art in view of their different classifications (G21C vs F17C); the inventions have acquired a separate status in the art due to their recognized divergent subject matter (generic pressure vessel and method of forming penetrations vs a nuclear reactor pressure vessel); the prior art applicable to one invention would not likely be applicable to another invention; and the inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C 112. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 1-8 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/13/2021.
Accordingly, claims 1-8, 9-12, 14, and 16-20 are pending with claims 1-8 and 19-20 withdrawn. Claims 9-12, 14, and 16-18 are examined herein.

Claim Objections
Claim 12 is objected to because of the following informalities: “ICS” should be changed to “Isolation condenser system.” Appropriate correction is required. 
Claim 18 is objected to because of the following informalities: “the at least gates” should be changed to “the at least two gates.” Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 16 recites the limitation “wherein the first hub includes no external flange or structure compressed to the wall” which renders the claim indefinite. The hub is not floating and must be structurally attached to the wall. Therefore, it is unclear how the hub includes no structure compressed to the wall. 
Claim 18 recites the limitation "the first portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the gates” in line 2 and lines 4-5. There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitation “the at least gates” in line 4. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 9-11, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju et al. KR 20040082224.
Regarding claim 9, Ju (cited via IDS) discloses a nuclear reactor pressure vessel (Fig. 3) comprising: an exterior wall forming the pressure vessel (5) and configured to surround a nuclear core (7); and a first hub integral with the wall (structure around 30 formed integral in 5), wherein the first hub includes a flow path from an exterior of the vessel to an interior of the vessel (see Fig. 3, [0057]) wherein the first hub includes a gate opening and closing the flow path through the wall (see Fig. 5b the opening and closing of 50 would open or block fluid flow, [0054] “passive opening and closing plate 50 is in part the injection nozzle 35 of the core cooling water injection pipe (30). 
Regarding claim 10, Ju discloses all the elements of the parent claim and further discloses wherein the wall is cylindrical or annular (See Fig. 3).
Regarding claim 11, Ju discloses all the elements of the parent claim and further discloses a second hub integral with the wall including a flow path from an exterior of the vessel to an interior of the vessel(see Fig. 3, 4: the vessel 5 has two hubs 30)., wherein the second hub includes a gate opening and closing the flow path through the wall (see Fig. 5b the opening and closing of 50 would open or block fluid flow, [0054] “passive opening and closing plate 50 is in part the injection nozzle 35 of the core cooling water injection pipe (30).
Regarding claim 14, Ju discloses all the elements of the parent claim and further discloses wherein the first hub extends outward toward the exterior and defines the flow path from the exterior to the interior (see Fig. 5b; [0054]). 
Regarding claim 16, Ju discloses all the elements of the parent claim and further discloses wherein the first hub includes no external flange or structure compressed to the wall (structure around 30 is integral with 5 and includes no flange).
Regarding claim 17, Ju discloses all the elements of the parent claim and further discloses wherein the flow path extends inside the first hub in a first direction along the first hub for a first portion (Fig. 3: horizontal direction of 30 inside unlabeled hub surrounding 30) and in second direction perpendicular to the first direction into the first hub for a second portion (vertical direction into 30). 
Claims 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malloy et al. US 20130294567.
Regarding claim 9, Malloy a nuclear reactor pressure vessel (Fig. 1: 10) comprising: an exterior wall (18) forming the pressure vessel and configured to surround a nuclear core (11); and a first hub integral (21) with the wall wherein the first hub (21) includes a flow path from an 
Regarding claim 10, Malloy discloses all the elements of the parent claim and further discloses wherein the wall is cylindrical or annular (see Fig. 1).
Regarding claim 11, Malloy discloses all the elements of the parent claim and further discloses a second hub (20) integral with the wall (18) including a flow path from an exterior of the vessel to an interior of the vessel, wherein the second hub includes a gate opening and closing the flow path through the wall ([0027] “the valves 60 and 62 can be swing check valves or another type of check valve, which is configured to prevent fluid flow into the flange 42 (i.e., configured to prevent flow of primary coolant out of the pressure vessel 10)”).
While Fig. 1 shows a valve 20 and a valve 21, Malloy states that valve 20 can be used for both of these” “However, it will be appreciated that valve 20 could also be installed on a makeup line for adding fluid to the reactor core, or in another fluid line feeding into and/or out of the pressure valve 10” ([0023]).
Regarding claim 12, Malloy discloses all the elements of the parent claim and further discloses wherein the first and the second hubs form at least one of a main coolant loop through the vessel and an ICS loop through the vessel ([0021], [0004]).
Regarding claim 14, Malloy discloses all the elements of the parent claim and further discloses wherein the first hub extends outward toward the exterior and defines the flow path from the exterior to the interior ([0021] “makeup water flows into, and/or letdown water flows out of, the pressure vessel 10 through the letdown line 14 and makeup line 16”).
Claims 9-12, 14, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malloy2 et al. US 20130272478.
Regarding claim 9, Malloy2 discloses a nuclear reactor pressure vessel (Fig. 3: 10) comprising: an exterior wall (18) forming the pressure vessel and configured to surround a nuclear core (11); and a first hub (20) integral with the wall (18), wherein the first hub (20) includes a flow path from an exterior of the vessel to an interior of the vessel ([0017] “The integral isolation valves 20 are configured to control flow into and/or out of the pressure vessel 10 through the makeup line 14 and letdown line 16”), wherein the first hub includes a gate (38) opening and closing the flow path through the wall ([0022]). 
Regarding claim 10, Malloy2 discloses all the elements of the parent claim and further discloses wherein the wall is cylindrical or annular (see Fig. 1).
Regarding claim 11, Malloy2 discloses all the elements of the parent claim and further discloses a second hub (20) integral with the wall (18) including a flow path from an exterior of the vessel to an interior of the vessel ([0017] “The integral isolation valves 20 are configured to control flow into and/or out of the pressure vessel 10 through the makeup line 14 and letdown line 16”), wherein the second hub includes a gate (38) opening and closing the flow path through the wall ([0022]). 
Regarding claim 12, Malloy2 discloses all the elements of the parent claim and further discloses wherein the first and the second hubs form at least one of a main coolant loop through the vessel and an ICS loop through the vessel ([0038], [0017]). 
Regarding claim 14, Malloy2 discloses all the elements of the parent claim and further discloses wherein the first hub extends outward toward the exterior and defines the flow path from the exterior to the interior ([0017] “makeup water flows into, and/or letdown water flows out of, the pressure vessel 10 through the letdown line 14 and makeup line 16”).
Regarding claim 17, Malloy2 discloses all the elements of the parent claim and further discloses wherein the flow path extends inside the first hub in a first direction along the first hub for a first portion (horizontal direction through body 24) and in second direction perpendicular to the first direction into the first hub for a second portion (vertical flow through 60 into 24). 
Claims 9-12, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al. US Pub 20180322966.
Regarding claim 9, Hunt discloses a nuclear reactor pressure vessel (Fig. 3) comprising: an exterior wall forming the pressure vessel (142) and configured to surround a nuclear core (Fig. 2: 141); and a first hub (Fig. 2: left and right condenser 166 return lines via left and right hubs 168 and [0022] “isolation valve 200, which may be used for any of valves 111, 112, 167, and/or 168”) integral with the wall ([0024] “all flow paths or conduits may be integral with reactor 142”), wherein the first hub includes a flow path from an exterior of the vessel to an interior of the vessel ([0021] “Each isolation condenser system 166 may further have two connections to example embodiment reactor 142, one for steam outlet and one for condensate 
Regarding claim 10, Hunt discloses all the elements of the parent claim and further discloses wherein the wall is cylindrical or annular (see Fig. 2).
Regarding claim 11, Hunt discloses all the elements of the parent claim. Hunt further discloses a plurality of valves (Fig. 2: 168) and states “all of valves 111, 112, 167, 168 and any other fluid connections to reactor 142 may use example embodiment valve 200 of FIG. 3 to eliminate any non-negligible risk of flow path failure inside containment 136” ([0026]). As such, Hunt discloses a second hub (168) integral with the wall including a flow path from an exterior of the vessel to an interior of the vessel, wherein the second hub includes a gate opening and closing the flow path through the wall. 
Regarding claim 12, Hunt discloses all the elements of the parent claim and further discloses wherein the first and the second hubs (Fig. 2: left and right 168 condenser 166 return lines) form at least one of a main coolant loop through the vessel and an ICS loop through the vessel ([0021] “Each isolation condenser system 166 may further have two connections to example embodiment reactor 142, one for steam outlet and one for condensate return to reactor 142. Each of these connections to reactor 142 may use isolation valves 111, 112, 167, and/or 168 that are integrally connected to reactor 142”).
Regarding claim 14, Hunt discloses all the elements of the parent claim and further discloses wherein the first hub extends outward toward the exterior and defines the flow path from the exterior to the interior ([0021] “each isolation condenser system 166 may further have 
Regarding claim 16, Hunt discloses all the elements of the parent claim and further discloses wherein the first hub includes no external flange or structure compressed to the wall ([0024] “all flow paths or conduits may be integral with reactor 142”).
Regarding claim 18, Hunt discloses all the elements of the parent claim and further discloses wherein the first hub includes at least two of the gates (210, 220) in the first portion of the flow path (210,220 in first portion of 201) configured to open and close the flow path ([0023]) and at least two actuators (211, 212) on the exterior connected to the at least gates (210, 220) and configured to move the gates between open and closed positions ([0023]; a skilled artisan would recognize an actuator is configured to move the gates between positions). 
Claims 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schabert et al. US 4077837.
Regarding claim 9, Schabert discloses a nuclear reactor pressure vessel (Fig. 1: 1) comprising: an exterior wall forming the pressure vessel (see Fig. 1, 3) and configured to surround a nuclear core (a pressure vessel of a pressurized-water reactor is configured to surround a nuclear core); and a first hub (Fig. 3: 6) integral with the wall (see Fig. 3; 6 is integral with 1) wherein the first hub includes a flow path from an exterior of the vessel to an interior of the vessel (Fig. 3: coolant flow represented by 46), wherein the first penetration hub includes a gate (10,34) opening and closing the flow path through the wall (col 3 ln 14-16, 26-31 and 45-52). 
Regarding claim 16, Schabert discloses all the elements of the parent claim and further discloses wherein the first penetration hub includes no external flange or structure compressed to the wall (Fig. 3: hub 6 is integral with vessel wall 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Malloy et al. US 20130294567.
Regarding claim 18, Malloy discloses all the elements of the parent clam. Malloy further teaches that inlet hub 21 has the same structure as hub 20 ([0023]) and hub 20 has a variation shown in Fig. 4,5 wherein the first hub includes at least two of the gates (140,142) in the first portion of the flow path configured to open and close the flow path ([0032]) and at least two actuators (146, 148) on the exterior connected to the at least gates (146, 148 are connected to 140, 142) and configured to move the gates between open and closed positions ([0032] “actuators 146 and 148 are provided for actuating valves 140 and 142”). It would have been obvious to one of ordinary skill in the art to modify the valve with two gates and two actuators as shown in Fig. 4 for the predictable advantage of two valves arranged in series for redundantly blocking flow through the valve fluid line ([0031]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Malloy2 et al. US 20130272478 in view of Malloy et al. US 20130294567.
Regarding claim 18, Malloy2 discloses all the elements of the parent claim and further teaches a hub configuration wherein the hub comprises at least two of the gates (Fig. 5: 80, 80a) in the first portion of the flow path configured to open and close the flow path. Malloy2 is silent with respect to actuators. 
Malloy however teaches a hub configuration comprising at least two of the gates (140,142) in the first portion of the flow path configured to open and close the flow path ([0032]) and at least two actuators (146, 148) on the exterior connected to the at least gates (146, 148 are connected to 140, 142) and configured to move the gates between open and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646